DETAILED ACTION
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. US 2011/0292264 hereinafter referred to as Kubo.
In regards to claim 1, Kubo teaches:
“A photoelectric conversion apparatus comprising: a plurality of pixels arranged in a plurality of rows and a plurality of columns” 
Kubo Figure 1A teaches pixel array with rows and columns.
“a plurality of vertical output lines to which a signal is outputted from the plurality  of pixels”

“a column readout circuit to which the signal outputted to the plurality of vertical output lines is read out”
Kubo Figure 2 and paragraph [0058]  teaches column comparison unit 3 compares the voltage of the pixel signal outputted from the pixel 80 to the pixel signal read line 21
“a plurality of clippers configured to limit an electric potential of a corresponding vertical output line among the plurality of vertical output lines”
Kubo Figure 2 and paragraph [0067] teaches column output limiting unit 4 limits the voltage of the pixel signal read line 21 according to a comparison result made by the column comparison unit 3, and specifically, includes a clip transistor 41 and a clipping circuit operation change-over switch 42.
“and a controller”
Kubo paragraph [0020] teaches the solid-state imaging device may further includes a control unit configured to notify the comparison unit of the reference voltage, and to notify the limiting unit of the clipping voltage.
“wherein each of the plurality of clippers comprises a first circuit configured to output an amplification signal that accords to a predetermined electric potential and the electric potential of the vertical output line”
Kubo teaches in Figure 2 and paragraph [0068] the clip transistor 41 is connected to the pixel drive power supply wiring 20 at one end, and to the clipping circuit operation change-over switch 42 at the other end. A clip reference voltage wiring 43 is connected to the gate terminal of 
“and a second circuit configured to supply an electric current that accords to the amplification signal to the vertical output line”
Kubo teaches in Figure 2 and paragraph [0068] the clip transistor 41 is connected to the pixel drive power supply wiring 20 at one end, and to the clipping circuit operation change-over switch 42 at the other end. A clip reference voltage wiring 43 is connected to the gate terminal of the clip transistor 41, to which a clipping voltage Vcut is applied. The clip transistor 41 limits the voltage of the pixel signal read line 21 to the clip reference voltage Vcut by the clipping circuit operation change-over switch 42. That is to say, the clip transistor 41 serves as a limiting unit.  The Examiner interprets transistor 42 as a second circuit because this is the circuit that ultimately provides or blocks the signal from the first circuit.
“and the controller controls each of the plurality of clippers to a predetermined state selected from a plurality of states including: a first state in which a range in which the electric potential of the vertical output line can change is limited using the first circuit and the second circuit; 
Kubo paragraph [0020] teaches the solid-state imaging device may further includes a control unit configured to notify the comparison unit of the reference voltage, and to notify the limiting unit of the clipping voltage.  Kubo teaches in Figure 2 and paragraph [0068] the clip 
“and a second state in which the range in which the electric potential of the vertical output line can change is limited with an output of the second circuit deactivated”
Kubo Figure 2 and paragraph [0069] teaches the clipping circuit operation change-over switch 42 is turned on when H level is inputted from the column comparison unit 3, and the voltage of the pixel signal read line 21 becomes (Vcut-Vthcut) where Vthcut is the threshold voltage of the clip transistor 41. On the other hand, the clipping circuit operation change-over switch 42 is turned off when L level is inputted from the column comparison unit 3, thus the clip transistor 41 is electrically disconnected to the pixel signal read line 21 and the voltage of the pixel signal read line 21 remains the same as before. That is to say, the clipping circuit operation change-over switch 42 serves as a switching unit that switches between enabled and disabled states of the limiting unit.
In regards to claim 17, Kubo teaches all the limitations of claim 1 and further teaches:
“wherein the predetermined electric potential is an electric potential different in the first state and the second state”
Since Vcut is not part of the system in the second state there is necessarily two different electric potentials.
In regards to claim 18, Kubo teaches all the limitations of claim 1 and further teaches:
“a photoelectric conversion apparatus according to claim 1”
See claim 1.
“an optical system configured to form an image on an imaging surface of the photoelectric conversion apparatus”
Kubo Figure 9A-B teach a camera system. 
“and a signal processor configured to process a signal outputted from the photoelectric conversion apparatus”
Kubo Figures 8A-B teaches DSP 104A-B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Zhu et al. US 2006/0177099 hereinafter referred to as Zhu.
In regards to claim 19, Kubo teaches all the limitations of claim 1 and further teaches:
“the photoelectric conversion apparatus according to claim 1”

Kubo does not explicitly teach:
“A transportation equipment that is equipped with a driving apparatus, the transportation equipment provided with [a photoelectric conversion apparatus] and the transportation equipment comprising a control apparatus configured to control the driving apparatus based on information obtained by the photoelectric conversion apparatus”
However, the use of vision systems in automated driving is considered a routine implementation.  This feature does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Zhu teaches in paragraph [0017] the images taken by the camera 102 which are then enhanced to indicate vehicles that have been detected and which are being tracked. The detection of a vehicle can also be incorporated with other vehicle features such as automatic cruise control and collision avoidance systems.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kubo in view of Zhu to have included the features of “A transportation equipment that is equipped with a driving apparatus, the transportation equipment provided with [a photoelectric conversion apparatus] and the transportation equipment comprising a control apparatus configured to control the driving apparatus based on information obtained by the photoelectric conversion apparatus” because there is a need for a vehicle detection system which is capable of fusing multiple sources 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.